EVANDER, J.
Select Portfolio Servicing, Inc. (“SPS”), appeals the trial court’s June-6, 2014; order dismissing SPS’s foreclosure action against Robert Worobee and the trial court’s October 1, 2014, order denying SPS’s motion to vacate the order of dismissal. SPS’s complaint was filed in contravention of the automatic stay arising from Worobec’s earlier filing of a petition for bankruptcy.
Actions taken in violation of an automatic stay are “void and without effect” even where there is no actual notice of the stay. McMahon v. Ryan, 964 So.2d 198, 200 (Fla. 5th DCA 2007) (quoting Borg-Warner Acceptance Corp. v. Hall, 685 F.2d 1306, 1308 (11th Cir.1982)); see also Personalized Air Conditioning, Inc. v. C.M. Sys., Inc., 522 So.2d 465, 466 (Fla. 4th DCA 1988). Accordingly, we affirm the dismissal of SPS’s action. Our affirmance is without prejudice to SPS filing a new foreclosure suit.1
AFFIRMED.
BERGER and EDWARDS, JJ., concur.

. Worobee was discharged from bankruptcy on August 19, 2014.